SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

529
CA 14-02069
PRESENT: CENTRA, J.P., CARNI, SCONIERS, VALENTINO, AND WHALEN, JJ.


SANTO S. SCRUFARI, PLAINTIFF-APPELLANT,

                      V                                            ORDER

CHUBB CORPORATION, DOING BUSINESS AS
CHUBB GROUP OF INSURANCE COMPANIES, DEFENDANT,
AND FEDERAL INSURANCE COMPANIES, DEFENDANT-RESPONDENT.


HARRIS BEACH PLLC, BUFFALO (RICHARD T. SULLIVAN OF COUNSEL), FOR
PLAINTIFF-APPELLANT.

SHERRARD, GERMAN AND KELLY, P.C., PITTSBURGH, PENNSYLVANIA (KAREN Y.
BONVALOT, OF THE PENNSYLVANIA BAR, ADMITTED PRO HAC VICE, OF COUNSEL),
AND NIXON PEABODY LLP, BUFFALO, FOR DEFENDANT-RESPONDENT.


     Appeal from an order of the Supreme Court, Niagara County
(Timothy J. Walker, A.J.), entered January 30, 2014. The order, among
other things, granted the cross motion of defendant Federal Insurance
Companies for summary judgment dismissing plaintiff’s complaint.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs for reasons stated in the decision
at Supreme Court.




Entered:    May 1, 2015                         Frances E. Cafarell
                                                Clerk of the Court